        Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION


SHARYEL PERRY, individually, and on
behalf of and all others similarly situated,
                                               CIVIL ACTION NO.
                      Plaintiffs,
v.
                                               CLASS ACTION
METROPOLITAN LIFE INSURANCE
COMPANY,
             Defendant.


      COMPLAINT FOR DAMAGES AND CORRESPONDING REQUEST FOR
               DECLARATORY AND INJUNCTIVE RELIEF
                Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 2 of 15



                                                      TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 2

INTRODUCTION......................................................................................................................... 3

JURISDICTION ........................................................................................................................... 3

VENUE........................................................................................................................................... 3

PARTIES ....................................................................................................................................... 4

FACTUAL ALLEGATIONS ....................................................................................................... 4

           A.         LTD Plan and coverage. ....................................................................................... 4

           B.         Met Life is acting as an ERISA administrator and fiduciary. .......................... 4

           C.         Ms. Perry’s long-term disability (“LTD”) claim. ............................................... 5

           D.         The Court finds Met Life did not comply with the ERISA claim regulations. 6

           E.         Met Life approves Ms. Perry’s appeal for LTD benefits. ................................. 6

           F.         Ms. Perry is approved for Social Security disability benefits. .......................... 7

           G.         Met Life seeks to recover a claimed overpayment of LTD benefits from Ms.
                      Perry. ...................................................................................................................... 7

           H.         Ms. Perry learns of Met Life’s ERISA overpayment policies and procedures.
                      ................................................................................................................................. 7

           I.         Met Life refuses to provide Ms. Perry with the ERISA policies and
                      procedures for waiver or forgiving claimed overpayments. ............................. 8

           J.         Ms. Perry files a claim with Met Life seeking waiver and/or forgiveness of the
                      claimed overpayment. ........................................................................................... 8

CLASS ALLEGATIONS ............................................................................................................. 9

CLASS CLAIMS......................................................................................................................... 11

RELIEF........................................................................................................................................ 13




                                                                                                                                                        i
          Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 3 of 15



                                PRELIMINARY STATEMENT

       ERISA plan fiduciaries have an obligation to administer welfare benefit plans

consistently, treating all plan participants and beneficiaries in similar fashion. This fiduciary

obligation extends to the administration of ERISA group long-term disability (“LTD”) insurance

benefits. Plaintiff and the putative class contend Defendant failed to fulfill this fiduciary

obligation.

       Plaintiff and the putative class are (or were) participants under LTD insurance policies

issued by Defendant to ERISA plans. While insured participants, Plaintiff and the putative class

applied for and were approved for the LTD insurance policy benefits. The insurance policy

provides that LTD insurance policy benefits may be subject to reduction should a participant

receive “Other Income”, including but not limited to Social Security Disability. Upon a

participant’s receipt of “Other Income”, Defendant aggressively seeks to recover the alleged

resulting overpayment. Generally, Defendant convinces participants to sign over their

retroactive Social Security disability benefits to satisfy the alleged overpayment. When this

approach is unsuccessful, Defendant employs self-help and withholds the participant’s monthly

LTD benefits. In either scenario, Defendant seeks to recover 100% of the alleged overpayment.

       As an ERISA fiduciary, Defendant is required to maintain “administrative processes and

safeguards to ensure” that the LTD plan provisions “have been applied consistently with respect

to similarly situated claimants.” This fiduciary obligation encompassed Defendant’s

administration of alleged LTD benefit overpayments based on the receipt of “Other Income.”

Plaintiff and the putative class have learned that Defendant’s administrative processes and

safeguards for consistent administration include standardized and national “policies and

procedures concerning overpayment claims” and “requests for waiver or forgiving any

overpayments” affecting all ERISA LTD plans insured by Defendant.
             Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 4 of 15



        Defendant has refused to provide Plaintiff and the putative class with these same

standardized and national ERISA administrative processes and procedures—depriving them of

the right to seek and to receive the same waiver and forgiveness of any alleged overpayments.

Having exhausted the ERISA administrative process, Plaintiff and the putative class now seek all

available relief from this Court, including but not limited to receiving the same requisite waiver

and forgiveness of any alleged overpayments.

                                         INTRODUCTION

        1.       This class action complaint seeks legal and equitable damages arising from and

relating to Defendant’s actions as an ERISA fiduciary and corresponding administration of group

long-term disability insurance policies.

        2.       The headings contained in this class action complaint are intended only to assist

in reviewing the statements and allegations contained herein. To avoid the unnecessary

repetition in each section, Plaintiff affirms and incorporates each paragraph in each section of

this class action complaint as though fully set forth therein.

        3.       The factual allegations found in this class action complaint are not exhaustive and

are presented throughout this class action complaint so as to provide the requisite notice of the

basis for Plaintiff’s, and the putative class’, allegations.

                                           JURISDICTION

        4.       This Court has subject matter jurisdiction over the claims asserted in this action

for monetary and equitable relief under Federal Question Jurisdiction pursuant to 28 U.S.C. §

1331 and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(e)(1) and § 1132(f).

                                                VENUE

        5.       Venue is proper in this Court pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C.


                                                                                               Page 3
            Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 5 of 15



§1391(b) because the Plaintiff resides in this district and Defendant may be found within this

district thereby subjecting all parties to the Court’s personal jurisdiction.

                                              PARTIES

       6.       Plaintiff Sharyel Perry (“Ms. Perry”) is a citizen of the United States, a resident of

the State of Alabama, and a participant under the LTD insurance policy at issue in this lawsuit.

       7.       Defendant Metropolitan Life Insurance Company (“Met Life”) is a corporation

organized under the laws of the State of New York and licensed as an insurer in the State of

Georgia. Met Life is the underwriter, insurer, and administrator for the ERISA group LTD

insurance policies subject to the claims in this lawsuit.


                                   FACTUAL ALLEGATIONS

A.     LTD Plan and coverage.

       8.       Ms. Perry is an insured participant under an ERISA group LTD insurance policy

issued to her employer (Synovus Financial Corporation) by Met Life. See Exhibit A.

B.     Met Life is acting as an ERISA administrator and fiduciary.

       9.       Met Life acted as the administrator and fiduciary with respect to the processing,

approval, and payment of claims under the LTD policy. Id., p.581 (“Met Life will review your

claim and notify you of its decision to approve or deny your claim.”); p.47 (“We will make any

benefit payments during Your lifetime to You.”).

       10.      In its capacity as the administrator and fiduciary, Met Life exercised direct control

over ERISA plan assets, including but not limited to the payment of LTD benefits and the

recovery of any alleged LTD benefit overpayments. Id., p.50 (“We have the right to recover



1
    Because Met Life has not numbered each page of the policy, the pagination used herein
refers to the exhibit (pdf) page number.


                                                                                               Page 4
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 6 of 15



any amount that We determine to be an overpayment…. You have an obligation to

reimburse Us.”).

       11.     Pursuant to the LTD policy, as well as Met Life’s prior representations to this

Court, Met Life was provided with discretion in the administration of the plan and the

corresponding participant claims relating to the LTD benefits.

C.     Ms. Perry’s long-term disability (“LTD”) claim.

       12.     In January 2014, because of limitations caused by her disabling conditions and

corresponding treatment regimen, Ms. Perry ceased work and applied for benefits under the LTD

insurance policy issued to Synovus by Met Life. Met Life approved Ms. Perry’s claim, finding

she was disabled under the plan terms, and commenced paying her monthly LTD disability

benefits effective April 20, 2014.

       13.      Met Life subsequently reversed its approval of Ms. Perry’s LTD claim. Without

any improvement in her physical condition or her ability to perform her prior job duties at

Synovus, Met Life terminated her disability benefits effective May 19, 2015.

       14.     On October 28, 2015, Ms. Perry appealed Met Life’s decision to terminate her

LTD benefits and submitted additional supporting medical records and objective medical

findings from her treating physician.

       15.     Despite the ERISA claim regulation mandated deadlines for responding to an

appeal, Met Life delayed taking any action on Ms. Perry’s appeal. Met Life did not assign Ms.

Perry’s appeal to a claim representative until December 8, 2015—over a month after receiving

the appeal and just 4 days before Met Life’s appeal decision was due.

       16.     Met Life’s delay is part of an internal systemic process of delaying appeal

decisions for its own financial benefit. With each passing day, and month, Met Life continued to

earn significant sums of money on unpaid LTD benefits.


                                                                                              Page 5
           Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 7 of 15



         17.   Based on Met Life’s failure to render a timely decision on her appeal, Ms. Perry

was deemed to have exhausted her administrative remedies. Accordingly, she filed a lawsuit

seeking appropriate relief, including but not limited to the payment of her LTD benefits.2

D.       The Court finds Met Life did not comply with the ERISA claim regulations.

         18.   In response to Ms. Perry’s complaint, Met Life filed a motion to dismiss—arguing

she had failed to exhaust her administrative remedies.3

         19.   The Court subsequently denied Met Life’s motion, finding Met Life did not

engage in a good faith effort to respond to Ms. Perry’s appeal:

               Instead, based on what MetLife submitted to the Court, MetLife
               acknowledged receipt of Perry’s appeal on November 12, 2015, assigned
               the appeal to another appeal specialist on December 8, 2015, and did
               nothing to seek additional information from Perry or her doctors before
               December 14, 2015. The present record simply does not establish that
               MetLife engaged in good faith efforts to complete the administrative
               process. Thus, based on the present record, MetLife did not substantially
               comply with ERISA’s deadlines. Perry is therefore deemed to
               have exhausted administrative remedies, and she is entitled to
               proceed to judicial review.4

Perry v. Metro. Life Ins. Co., 2016 U.S. Dist. LEXIS 116610, at *14-15 (M.D. Ga. Aug. 30,

2016).

E.       Met Life approves Ms. Perry’s appeal for LTD benefits.

         20.   Following the Court’s decision, the parties conferred and filed a Joint Scheduling

and Discovery Order.5 The schedule required Met Life to file its responsive pleading (answer)

no later than September 27, 2016. However, on the eve of the deadline for its answer, Met Life



2
    Perry v. Metro. Life Ins. Co., Case No. 4:16-cv-00135-CDL (M.D.Ga.).
3
    Id, Dkt. 26, p.2 (“Plaintiff’s claims under 29 U.S.C. §1132(a) must be dismissed because
Plaintiff filed this suit before MetLife made an appeal determination. Plaintiff therefore failed
 to exhaust her administrative remedies…).
4
    Id., Dkt. 30, pp.12-13.
5
    Id., Dkt. 32.


                                                                                             Page 6
          Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 8 of 15



approved Ms. Perry’s appeal.

        21.    Met Life reinstated Ms. Perry’s LTD benefits, provided a corrective payment of

the past due LTD benefits, and paid the requisite 9.25% interest to account for the delay and to

avoid unjustly enriching Met Life.

        22.    Since that time, and through today and beyond, Met Life has continued to approve

Ms. Perry for the plan LTD benefits.

F.      Ms. Perry is approved for Social Security disability benefits.

        23.    On July 21, 2017, Ms. Perry was approved by Administrative Law Judge Carla

McMichael for Social Security disability benefits (“SSDI”), with a disability date of January 17,

2014.

G.      Met Life seeks to recover a claimed overpayment of LTD benefits from Ms. Perry.

        24.    Immediately following her approval for Social Security disability benefits, Met

Life sought to recover what it deemed to be an overpayment of Ms. Perry’s LTD benefits.

        25.    Met Life represented to Ms. Perry that her only options for resolving the claimed

overpayment were to:

               a.      remit the entire amount in a single payment—presumably
                       from her protected SSDI benefits; or

               b.      have her future LTD benefits withheld in full and applied to
                       the claimed overpayment.

        26.    Met Life did not provide Ms. Perry with any other alternatives and did not advise

her of any other rights she had under the plan.

H.      Ms. Perry learns of Met Life’s ERISA overpayment policies and procedures.

        27.    Following Met Life’s request that she remit the entire claimed overpayment, Ms.

Perry requested Met Life provide her with:

               Met Life’s written policies and procedure concerning overpayment claims


                                                                                           Page 7
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 9 of 15



              (i.e. the written procedures required to be maintained by the Department
              of Labor claim regulations).

       28.    Ms. Perry further requested that Met Life:

              [E]xplain its policies regarding waiving or forgiving any alleged
              overpayments - in whole or in part. Simply put, has Met Life ever waived
              or forgiven an alleged overpayment? If so, please provide a complete
              description of the “policies and procedures concerning overpayment
              claims” and “requests for waiver or forgiving any overpayments.”

       29.    Met Life admitted it maintains the required written policies and procedures but

refused to disclose them, or to otherwise make them available, to Ms. Perry.

              The information you are seeking regarding Metlife’s written policies and
              procedures concerning overpayment claims is outside the scope of what is
              appropriate or required to be produced under applicable Department of
              Labor Regulations during the administrative review process and therefore,
              is not subject to disclosure.

              MetLife reviews any requests for waiver or forgiving any overpayments
              on a case by case basis.

I.     Met Life refuses to provide Ms. Perry with the ERISA policies and procedures for
       waiver or forgiving claimed overpayments.

       30.    Having confirmed the existence of Met Life’s ERISA policies and procedures for

waiver or forgiving claimed overpayments, Ms. Perry again requested Met Life provide her with

the same information. Met Life again refused.

       31.    Ms. Perry’s third and fourth requests, for Met Life to provide her with its ERISA

policies and procedures for waiver or forgiving claimed overpayments, were also summarily

denied by Met Life.

J.     Ms. Perry files a claim with Met Life seeking waiver and/or forgiveness of the
       claimed overpayment.

       32.    Despite being prejudiced by Met Life’s refusal to provide her with the ERISA

policies and procedures for waiver or forgiving claimed overpayments, Ms. Perry filed a claim




                                                                                          Page 8
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 10 of 15



seeking waiver and/or forgiveness of Met Life’s claimed overpayment. In relevant part, her

claim stated as follows:

               By prior correspondence, as well as by telephone, Met Life confirmed
               it has policies and procedures for waiving and/or forgiving alleged
               overpayments of LTD benefits. Despite Ms. Perry’s multiple requests,
               Met Life has refused to provide the corresponding plan documents
               containing the written policies and procedures. As such, Ms. Perry’s
               ability to prepare this claim have been prejudiced. Therefore, Ms. Perry
               requests Met Life provide her with the same waiver and/or forgiveness of
               her alleged overpayment as Met Life has provided to other plan
               participants. To the extent Met Life has provided similar benefits to other
               participants, Ms. Perry requests Met Life completely waive and/or forgive
               her alleged overpayment and issue a corrective payment for all withheld
               LTD benefits with interest accrued at 9.25% and compounded monthly.

       33.     As part of her claim, Ms. Perry made a fifth request for Met Life to provide her

with the ERISA policies and procedures for waiver or forgiving claimed overpayments.

       34.     Consistent with its prior failure to comply with its fiduciary obligations under the

ERISA claim regulation deadlines, Met Life again failed to render a decision. Met Life ignored

Ms. Perry’s claim. As such, Ms. Perry is again deemed to have exhausted her administrative

remedies.

                                    CLASS ALLEGATIONS

       35.     Ms. Perry brings this action on behalf of herself and as a class action under FRCP

23 on behalf of all members of a class (the “Class”) defined as follows:

               All persons insured under a group long-term disability (“LTD”) insurance
               policy (“Policy”) issued and administered by Metropolitan Life Insurance
               Company (“Met Life”) and from whom Met Life recovered, either in a
               lump sum or by withholding Policy benefits, an overpayment based on the
               receipt of “Other Income.”

       36.     The Class consists of persons residing throughout Georgia, as well as the United

States, and is sufficiently numerous such that individual joinder is neither feasible nor practical

in this Court. The disposition and resolution of the Class members’ similar claims in this action



                                                                                              Page 9
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 11 of 15



will provide substantial benefits to the parties and the Court by making more efficient use of

limited resources including time and costs. The exact number and identity of the Class members

will be properly determined through discovery. However, it is expected that the Class size will

exceed one thousand (1,000) persons.

       37.     There is a well-defined community of interest in the questions of law and fact

presented by Ms. Perry’s and the Class’ claims. Ms. Perry and the Class have suffered the same

injury and resulting damages because of Met Life’s wrongful conduct— (i) its failure to provide

each person with the right to seek a waiver and/or forgiveness of any overpayment claim; and (ii)

its failure to provide each affected person with the same economic value of the waiver and/or

forgiveness of any overpayment claim. The resolution of Met Life’s wrongful conduct—the

common question with a common answer—will be dependent on the same federal law and the

same facts, thereby allowing for a common resolution for the Class.

       38.     Ms. Perry’s claims—including the policy terms, and administrative policies and

procedures at issue—are typical to those of the Class. Similarly, any defenses proffered by Met

Life in an effort to justify its wrongful conduct will apply both to Ms. Perry and to the Class.

       39.     Ms. Perry’s interests are aligned with those of the Class—again, seeking all

available relief for Met Life’s wrongful conduct. Further, as evidenced by filing this complaint,

Ms. Perry has indicated a willingness to represent both her interests as well as those of the Class.

To that end, Ms. Perry has retained qualified and experience counsel to vigorously pursue the

Class claims. She can and will fairly and adequately represent and protect the Class’ interests.

       40.     The claims herein are properly suited for Class resolution because:

               a.      The prosecution of separate actions by individual Class members
                       would create a risk of inconsistent or varying adjudications—
                       potentially resulting in compatible treatment of Class members,
                       contrary to the ERISA claim regulations.



                                                                                            Page 10
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 12 of 15



               b.       Separate adjudications would be dispositive of the interests of non-
                        party Class members resulting in substantial impairment or
                        impediment to their interests as ERISA insured participants under
                        Met Life group long-term disability policies;

               c.       The record confirms that Met Life has engaged, and continues to
                        engage, in wrongful conduct—violating its fiduciary duties—
                        making final injunctive and/or declaratory relief appropriate to the
                        Class;

               d.       Common questions of fact and law applicable to the Class’
                        claims—concerning Met Life’s violation of its fiduciary duties—
                        predominate over any individual questions, making Class
                        resolution a superior method for fairly and efficiently adjudicating
                        the ERISA claims raised in this lawsuit.

       41.     Furthermore, the claims herein are properly suited for Class resolution because

the damages suffered by many individual Class members may be relatively small and, as a result,

the expense and burden of individual litigation would make it prohibitive and impractical to

pursue individual legal action.


                                         CLASS CLAIMS

       42.     As the entity responsible for administering LTD policy claims, including

determining the amount of any overpayment and pursuing reimbursement, Met Life was acting,

and continues to act, as an ERISA fiduciary.

       43.     As an ERISA fiduciary, and pursuant to 29 U.S.C. Section 1104(a), Met Life is

required to discharge its duties “solely in the interests of the participants and beneficiaries” and

for the “exclusive purpose” of providing benefits to participants and their beneficiaries” and

paying reasonable expenses of administering the plan. It must do so with reasonable “care, skill,

prudence, and diligence” and in accordance with the terms of the plans it administers. It must

conform its conduct to a fiduciary duty of loyalty and may not make misrepresentations to its

insured participants.



                                                                                               Page 11
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 13 of 15



       44.     As an ERISA fiduciary, and pursuant to 29 CFR 2560.503-1(b), Met Life has an

obligation to “establish and maintain reasonable procedures governing the filing of benefit

claims, notification of benefit determinations, and appeal of adverse benefit determinations

(hereinafter collectively referred to as claims procedures).”

       45.     Pursuant to 29 CFR 2560.503-1(b)(5), Met Life’s claim procedures “will be

deemed to be reasonable only if … the plan provisions have been applied consistently with

respect to similarly situated claimants.”

       46.     Met Life has admitted to maintaining written claim procedures including, and

directly applicable to this lawsuit, “policies and procedures concerning overpayment claims” and

“requests for waiver or forgiving any overpayments” affecting all ERISA LTD plans insured and

administered by Met Life.

       47.     Despite admitting it waives and/or forgives overpayments for its insured

participants, it is clear that Met Life: (i) does not consistently provide the waiver and/or

forgiveness to all insured participants; and (ii) does not provide its insured participants with, or

otherwise make them aware of, its “policies and procedures concerning overpayment claims”

and “requests for waiver or forgiving any overpayments.”

       48.     Met Life’s admitted actions have violated, and continue to violate, its fiduciary

duties to each insured participant. It has improperly provided lesser plan benefits to insured

members, as well as refused to provide necessary and required plan “policies and procedures

concerning overpayment claims” and “requests for waiver or forgiving any overpayments.” As a

direct result, insured participants have been: (i) denied their right to seek relief from any

overpayment claims; and (ii) denied their right of consistent treatment in terms of waiver and/or

forgiveness of any overpayment claims—resulting in them receiving greatly reduced benefits




                                                                                                Page 12
            Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 14 of 15



either by way of a lump sum reimbursement payment or by Met Life’s withholding of their LTD

benefits.

       49.      29 U.S.C. §1132(a)(1)(B) is the enforcement mechanism permitting the Class to

enforce their right to recover, and to otherwise clarify their right to receive, the LTD benefits due

them under the terms of the “policies and procedures concerning overpayment claims” and

“requests for waiver or forgiving any overpayments.” This relief includes but is not limited to:

(i) the Class being provided the same most favorable waiver and/or forgiveness of any

overpayment claim as provided to any other insured; (ii) Met Life being required to reimburse

any recovery, with applicable earnings to prevent unjust enrichment; and (iii) the Class obtaining

injunctive relief requiring Met Life to provide similar relief to all Class members hence forward.

       50.      29 U.S.C. §1132(a)(3)(A) is the enforcement mechanism permitting the Class to

enjoin Met Life’s wrongful conduct which violates its fiduciary duties, including but not limited

to 29 CFR 2560.503-1(b)(5).

       51.      29 U.S.C. §1132(a)(3)(B) is the enforcement mechanism permitting the Class to

otherwise obtain other appropriate relief for Met Life’s wrongful conduct. Such relief includes

obtaining redress by way of equitable surcharge and disgorgement of the funds recovered by Met

Life for any overpayment. The relief also includes enforcing the 29 CFR 2560.503-1(b)(5)

requirement that Met Life apply its “policies and procedures concerning overpayment claims”

and “requests for waiver or forgiving any overpayments” consistently to all insured

participants—with corresponding reimbursement of all funds recovered by Met Life for any

overpayment.

                                             RELIEF

       WHEREFORE, Plaintiff and the putative class seek judgment in their favor and against

Defendant as follows:


                                                                                             Page 13
         Case 4:19-cv-00106-CDL Document 1 Filed 07/02/19 Page 15 of 15



       52.     Find this action, and the claims herein, satisfy the requirements of FRCP 23 and

certify it as a Class Action, appoint Plaintiff to represent the Class, and appoint the undersigned

as Class counsel;

       53.     Enter final judgment against Defendant, and in favor of the Class, as to each claim

asserted herein, and award all available legal, equitable, declaratory, injunctive, and

pecuniary/punitive relief;

       54.     Order Defendant to pay the Class all attorney fees and expenses incurred in, and

relating to, their prosecution of this action including but not limited to the cost of experts;

       55.     Award the Class pre- and post-judgment interest at the greater of 9.25%

compounded monthly, or the actual rate earned by Defendant thereby preventing any unjust

enrichment;

       56.     Award all other relief provided by the policy terms, the law, and/or as the Court

deems appropriate and just.

                                           *********

       Date: July 2, 2019                              Respectfully Submitted,

                                                       s/ Heather K. Karrh

         Grabhorn Law | Insured Rights™                Rogers, Hofrichter & Karrh, LLC
         Michael D. Grabhorn, pro hac vice 6           Heather K. Karrh
         Kentucky Bar No. 89842                        Georgia Bar No. 408379
         m.grabhorn@grabhornlaw.com                    hkarrh@rhkpc.com
         Andrew M. Grabhorn, pro hac vice              225 S. Glynn Street, Suite A
         Kentucky Bar No. 96477                        Fayetteville, GA 30214
         a.grabhorn@grabhornlaw.com                    p: (770) 460-1118
         2525 Nelson Miller Parkway, Suite 107
         Louisville, KY 40223
         p: (502) 244-9331

                    Counsel for Plaintiff Sharyel Perry and the Putative Class


6
    Pro hac vice motions have been filed concurrently with this class action complaint.


                                                                                              Page 14
